Exhibit 10.11

 



ASSIGNMENT

 

WHEREAS, we,                                          (hereinafter “ASSIGNOR”),
have invented, and are the joint owners of,
                                         having certain novel features and
various configurations disclosed and claimed in United States patent application
                                         filed                   , referred to
as the “the Application”; and

 

WHEREAS, Electromed, Inc. (hereinafter “ASSIGNEE”), a corporation organized and
existing under and by virtue of the laws of the State of Minnesota, and having
its principal place of business at 502 Sixth Avenue NW, New Prague, Minnesota,
is desirous of acquiring the entire interest in the invention and the
Application and in any improvements thereto;

 

NOW, THEREFORE, in consideration of One Dollar ($1.00) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, ASSIGNOR by these presents does sell, assign and transfer unto
ASSIGNEE, its successors, assigns and legal representatives, the full and
exclusive right to the invention as described in the aforesaid Application and
to any and all patents, registrations, and the like, resulting from the
Application, in the United States and all foreign countries, together with the
right of priority under the International Convention for the Protection of
Industrial Property, Inter-American Convention Relating to Patents, Designs and
Industrial Models, and any other international agreements to which the United
States adheres, and hereby authorize and request the Commissioner for Patents to
issue to ASSIGNEE Letters Patent on the pending Application for the sole use and
benefit of ASSIGNEE, its successors, assigns and legal representatives,

 

AND HEREBY AGREES to transfer a like interest upon request of ASSIGNEE, its
successors, assigns and legal representatives, and without further remuneration,
in and to any improvements and applications for patents based thereon, growing
out of or relating to the invention; and to provide all reasonable assistance
and execute any papers deemed essential by ASSIGNEE, its successors, assigns and
legal representatives, to ASSIGNEE’s full protection and title to the invention
hereby transferred,

 

AGREEING, FURTHERMORE, upon request of ASSIGNEE, and without further
remuneration, to execute any and all papers desired by ASSIGNEE for the filing
and granting of foreign applications and the perfecting of title thereto in
ASSIGNEE.

 

EXECUTED this _____ day of __________________________________________.

 

 

     

 

 

 

 

 

Schedule of Patent Assignments to Electromed, Inc.

 

Assignment of Patent Application #11/906,793 from Lonnie J. Helgeson and Michael
W. Larson

 

Assignment of Patent #5,453,081 from Craig N. Hansen

 

Assignment of Patent Application #08/471,620 from Craig H. Hansen, issued as
Patent #5,569,170

 

Assignment of Patent Applications #60/077,707 and #09/267,593 from Craig N.
Hansen and George E. McNamara, issued as Patent #6,254,556

 

Assignment of Patent Application #09/904,440 from Craig N. Hansen, issued as
Patent #6,547,749

 

Assignment of Patent Application #09/902,471 from Craig N. Hansen and Lonnie J.
Helgeson, issued as Patent #6,676,614

 

Assignment of Patent Applications #10/646,357 and #11/100,778 from Craig N.
Hansen and Lonnie J. Helgeson, issued as Patents #7,278,978 and #7,374,550

 

Assignment of Patent Application #11/089,862 from Craig N. Hansen, Paul C. Cross
and Lonnie J. Helgeson, issued as Patent #7,537,575

 

Assignment of Patent Application #11/397,311 from Craig N. Hansen, Paul C. Cross
and Lonnie J. Helgeson, issued as Patent #7,736,324

 

Assignment of Patent Application #11/977,201 (which was a division of Patent
Application #11/089,862) from Craig N. Hansen, Paul C. Cross and Lonnie J.
Helgeson, issued as Patent #7,770,479

 

Assignment of Patent #D456,591 from Craig N. Hansen

 

Assignment of Patent Application #29/144,377 from Craig N. Hansen and Lonnie J.
Helgeson, issued as Patent #D461,897

 

Assignment of Patent Application #29/144,474 from Craig N. Hansen and Lonnie J.
Helgeson, issued as Patent #D469,876

 

Assignment of Patent Application #29/158,646 from Craig N. Hansen and Lonnie J.
Helgeson, issue as Patent #D478,989

 

Assignment of Patent Application #29/270,161 from Lonnie J. Helgeson and Michael
W. Larson, issued as Patent #D547,718

 

Assignment of Patent #D585,991 from Lonnie J. Helgeson and Michael W. Larson

 

Assignment of Patent Application #11/980,256 (which was a division of Patent
Application #11/089,862) from Craig N. Hansen, Paul C. Cross and Lonnie J.
Helgeson

 

Assignment of Patent Application #12/386,543 from Lonnie J. Helgeson and Michael
W. Larson

 

Assignment of Patent Application #29/314,649 from Lonnie J. Helgeson and Michael
W. Larson

 

Assignment of Patent Application #09/708,245 (which was a division of Patent
Application #09/267,593) from Craig N. Hansen and George E. McNamara, issued as
Patent #6,488,641

 

Assignment of Patent Application #09/875,213 (which was a division of Patent
Application #09/267,593) from Craig N. Hansen and George E. McNamara, issued as
Patent #6,605,050

 

Assignment of Patent Application #11/594,014 from Lonnie J. Helgeson and Michael
W. Larson, issued as Patent #7,713,219

 

Assignment of Patent #D531,728 from Lonnie J. Helgeson

 

Assignment of Patent Application #29/311,477 from Lonnie J. Helgeson and Michael
W. Larson, issued as Patent #D639,954



2



 